DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

Response to Amendment
Due to applicant’s amendment filed on August 11, 2022, the objections to the claims and the 112(b) rejections in the previous office action (dated 02/11/2022), are hereby withdrawn. 
The status of the claims is as follows:
Claims 1, 4, 6, 17-18, 22 and 28 have been amended,
Claims 8, 14, 16, 19, 25 and 29 were previously presented,
Claims 2-3, 5, 7, 9-13, 15, 20-21, 26-27 and 30-34 has been cancelled, and
Claims 35-38 were previously and still are withdrawn from further consideration (due to the lack of unity requirement; dated 01/01/2021).
Therefore, claims 1, 4, 6, 8, 14, 16-19, 22, 25, 28 and 29 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4, 6, 8, 14, 16 -19, 22 , 25, 28 and 29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In claim 1, Ln. 2, the phrase, “a single layer” is not supported by the original disclosure (dated 03/05/2019). 
As for claims 4, 6, 8, 14, 16-19, 22, 25, 28 and 29 (respectively), due to their dependencies from claim 1, they too have these deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 8, 14, 16-19, 22, 25, 28 and 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 11-12 and 16-20, the phrases, “…wherein for hot fill, microwave or other hot food contents the container is manufactured from polypropylene base material….AND wherein for cold and non-food applications contents the container is manufactured from polyethylene base material…..and the base portion when viewed in plan in said second or in-use or expanded condition…” renders the claim to be vague and indefinite because the applicant has presented amended claim 1 in the alternative form (by using “or”), meaning there are two possible container configurations (i.e. product A made from polypropylene and product B made from polyethylene). TO WHICH, THE EXAMINER ONLY NEEDS TO FIND ONE OF THE TWO DISCLOSED CONFIGURATIONS; EMPHASIS ADDED. 
However, in view of the noted limitation above, specifically the following phrase, “…expanded condition, AND wherein for cold and non-food applications…”, it appears the applicant is claiming two independent and distinct products from each other at the same time; emphasis added. In other words, claim scope is not limited by claim language such as “wherein” that suggests or makes optional but does not require steps to be performed or does not limit a claim to have a particular structure or feature(s). See MPEP §2111.04 (I) and (II)
In addition, the phrases, “for hot fil, microwave or other hot food contents” and “wherein for cold and non-food applications contents” are directed to functional or intended-use limitations, to which no patentable weight has been given by the examiner. Applicant is reminded of the following regarding functional or intended-use limitations: a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (i.e. structure rather than function). If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114
In claim 1, Ln. 14-15 and 19-20, the phrase in each instance, “…said second or in-use or expanded condition…” lacks antecedent basis.
As for claims 4, 6, 8, 14, 16-19, 22, 25, 28 and 29 (respectively), due to their dependencies from claim 1, they too have these deficiencies.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 14, 16-19, 22, 25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins III (US 5549213 – art of record; hereinafter Robbins).
Regarding claim 1, Robbins teaches a container (10; for food or beverage items – as shown in Figs. 1-3) comprising: 
a single layer of polypropylene OR low-density polyethylene (LDPE; see Robbins Col. 3 Ln. 62-64);
two or more wall portions (14, 18, 20 and 22) that include a first sidewall portion (18 or 22) and at least one thin wall portion (20); 
a base portion (12); and
a lid (32),
wherein the container is convertible between a first flattened storage or transport condition (as shown in Robbins Fig. 3) and a second in-use or expanded condition by manipulation of the two or more wall portions or said base portion (as shown in Robbins Fig. 1), 
wherein said at least one thin wall portion is formed or located between the first sidewall portion and the base portion, and 
wherein for hot fill, microwave or other hot food contents the container is manufactured from polypropylene base material and the at least one thin will portion is between 0.25 mm and 0.45 mm thick (Robbins Col. 3 Ln. 48 – Col. 5 Ln. 30).
Examiner’s note: A) Robbins specifically teaches the at least one thin wall portion (i.e. intermediate side wall portion (20)) may have a thickness between 2 and 12 mil (i.e. ~ 0.0508 – 0.3048 mm) and preferably about 8 mil (i.e. ~ 0.2032 mm); see Robbins Col. 4 Ln. 13-15. Since, Robbins disclosed thickness range of the intermediate portion (i.e. the claimed at least one thin wall portion) overlaps with the claimed range of 0.25 - 0.45 mm thick; specifically, from 0.25 - 0.3 mm; emphasis added. Thus, Robbins teaches the claimed thickness range of 0.25 – 0.45 mm; emphasis added. See MPEP §2131.03(II))
B) Furthermore, the phrase “is manufactured from…’ is a product-by-process limitation, to which no patentable weight has been given by the examiner. Applicant is reminded of the following regarding product-by-process limitations: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See MPEP §2113(I)
	Thus, Robbins fails to teach at least 25% greater or longer than the linear distance between the first sidewall portion and the base portion when viewed in plan is said second or in-use or expanded condition.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one thin wall portion is at least 25% greater or longer than the linear distance between the first sidewall portion and the base portion when viewed in plan in said second or in-use or expanded condition to adjust the overall size of the container (i.e. this increases the overall interior volume of the overall container due to the at least one thin wall portion being longer), and since it has been held that such modifications would have involved a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components – a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A or B)
Regarding claim 4, modified Robbins as above further teaches all the structural limitations as set forth in claim 1, except for wherein the at least one thin wall portion of polypropylene thickness is 0.31 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one thin wall portion of polypropylene thickness to be 0.31 mm because the resultant structure will work equally well and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP§2144.05(II)(A)
Regarding claim 6, it was not provided with an art rejection for the following reason(s): First and foremost, applicant has presented amended claim 1 in the alternative form (by using “or”), meaning there are two possible container configurations (i.e. product A made from polypropylene and product B made from polyethylene). To which, the examiner only needs to find one of the two disclosed configurations. In the art rejection above, examiner has found the first disclosed configuration (i.e. a container made from a single layer of polypropylene); whereas, the limitation set forth in claim 6 is directed to the second disclosed configuration (i.e. a container made from a single layer of polyethylene). Due to this fact, claim 6 has not been examined on its merits; emphasis added.
Regarding claim 14, modified Robbins as above further teaches wherein the at least one thin wall portion is curved or non-linear when in at least the second in-use or expanded condition.
Regarding claim 16, modified Robbins as above further teaches wherein the at least one thin wall portion is or forms a region of flexion which bends, flexes, or folds at one or more points on the area of the same when moving the container between the first and second conditions.
Regarding claim 17, modified Robbins as above further teaches wherein the container includes the first sidewall portion and a second side wall portion wherein said at least one thin wall portion is disposed or located between the first sidewall portion and the second side wall portion (see Robbins Figs. 1-2).
Regarding claim 18, modified Robbins as above further teaches wherein the second sidewall portion is attached to or depends from the base portion (see Robbins Figs. 1-2).
Regarding claim 19, modified Robbins as above further teaches wherein the at least one thin wall portion forms a band around the container (see Robbins Figs. 1-2).
Regarding claim 22, modified Robbins as above further teaches wherein as force is applied, the at least one thin wall portion extends into the first sidewall portion and at least partially collapses or bends, thereby reducing the internal dimension and the force required to form the container to the second in-use condition (see Robbins Figs. 1-2).
Regarding claim 25, modified Robbins as above further teaches wherein said lid is removable to access the items contained therein in use (see Robbins Figs. 1-2).
Regarding claim 28, modified Robbins as above further teaches wherein the two or more wall portions are linear, straight or non-curved when viewed in vertical cross-section (see Robbins Figs. 1-2).
Regarding claim 29, modified Robbins as above further teaches wherein said at least one thin wall portion is more flexible or less rigid that the first sidewall portion and roll when moving the container between the first and second conditions.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Hupp et al. (US 6315151; hereinafter Hupp).
Regarding claim 8, modified Robbins as above further teaches the container is manufactured from polypropylene base material (capable of being use for hot fil, microwave and other food applications), however, fails to teach the polypropylene base material having plasticiser additives. 
	Hupp is in the same field of endeavor as the claimed invention and Robbins, which is a collapsible container. Hupp teaches a collapsible container made from a polypropylene base material (specifically polypropylene homopolymer) having one or more additives, such as plasticizer (or plasticiser; Hupp Col. 6 Ln. 19-39 and Figs. 1-5).
	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add similar plasticiser additives (as taught by Hupp) to the polypropylene base material (of Robbins) to enhance the flexibility of the overall container will still having sufficient structural strength, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 8, 14, 16-19, 22, 25, 28 and 29 (respectively) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736